Citation Nr: 1023981	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-00 693 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
condition.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a bilateral ankle 
condition.

4.  Entitlement to service connection for sciatica of both 
lower extremities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1984 to September 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran's claim for service 
connection for the hips, knees, and ankles was denied by a 
February 2006 rating decision.  In April 2006 the Veteran 
requested reconsideration of that decision and submitted 
medical evidence.  An August 2006 decision "reopened" the 
claims, but denied service connection.  The next month the 
Veteran again requested reconsideration and additional 
medical evidence was again submitted.  The December 2007 
decision reopened the claims and denied them on the merits.  
While the submission of evidence does not extend the time 
period for filing an appeal, see 38 38 C.F.R. § 20.304, the 
submission of new and material evidence received prior to the 
expiration of the appeal period will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period.  38 C.F.R. § 3.156(b).  
The Veteran appealed the December 2007 rating decision.  In 
light of the above, the Board will consider the claims for 
service connection for the hips, knees, and ankles on the 
merits.  

Additionally, argument submitted by the Veteran's 
representative, as well as the evidence presented, makes it 
clear that the Veteran's claim for service connection for her 
lower extremities includes a claim for sciatica.  Indeed, the 
June 2009 supplemental statement of the case rephrased the 
issues to reflect that the bilateral hip, knee and ankle 
conditions were also being claimed as sciatica.  However, the 
initial claim and the February 2006, August 2006, and 
December 2007 denials clearly contemplated orthopedic 
disability of these joints.  It was not until her December 
2007 notice of disagreement that a neurological basis for her 
complaints was raised.  For this reason, the Board has 
recharacterized the issues on the cover page to best 
characterize the nature of her claim. 

The issue of entitlement to service connection for sciatica 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on her part.


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence of 
record fails to establish a current bilateral hip condition.

2.  The preponderance of the competent medical evidence of 
record fails to establish a current bilateral knee condition.

3.  The preponderance of the competent medical evidence of 
record fails to establish that any current bilateral ankle 
condition is related to active service or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a 
bilateral hip condition have not been met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2009).

2.  The criteria for establishing service connection for a 
bilateral knee condition have not been met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2009).

3.  The criteria for establishing service connection for a 
bilateral ankle condition have not been met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In a September 2005 letter, issued prior to the rating 
decision on appeal, and a January 2009 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection to include on a secondary basis, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
2009 letter also advised the Veteran of how the VA determines 
a disability rating and assigns an effective date, and the 
type of evidence which impacts such.  The case was last 
readjudicated in June 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA examination reports, VA treatment 
records, private treatment records, internet articles 
submitted by the Veteran, and statements submitted by the 
Veteran.

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by participating in VA 
examinations, and submitting evidence and argument.  Thus, 
the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2009).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case, the regulatory change does not 
impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, 
there must be evidence of a current disability; evidence of a 
service-connected disability; and medical nexus evidence 
establishing a connection between the service connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Congress has specifically limited entitlement to service 
connection for disease or injury incurred or aggravated in 
service to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. §§ 1110, 1131. When the 
competent evidence does not establish the disability for 
which service connection is sought, there can be no valid 
claim for service connection for that disability.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran claims that she is entitled to service connection 
for a bilateral hip condition, a bilateral knee condition, 
and a bilateral ankle condition as secondary to her service-
connected disability of degenerative disc disease of the 
lumbosacral spine at L5-S1 levels because her service-
connected disability causes mechanical stress on her lower 
extremities.

The service treatment records are negative for complaints, 
findings, or treatment with regards to any hip, knee, or 
ankle condition.  In an August 1982 Disposition Form signed 
by the Veteran, she indicated that she did not desire a 
separation medical examination.  Thus, a separation 
examination is not of record.  

In support of her claim, the Veteran submitted private 
treatment records dated in January 1998, which reveal that 
she had complaints of pain in the left hip and knee joints, 
in addition to lower back pain.  Private treatment records 
also show that she had complaints of bilateral hip pain in 
2004. 

The Veteran was provided with a VA examination in September 
2004, during which the claims file was reviewed.  The Veteran 
reported experiencing pain which had an onset in 1982 which 
was located in the lumbar area with radiation to the 
bilateral lower extremities.  She also reported having 
numbness of the bilateral lower extremities.  The 
neurological examination was negative.  

The Veteran was provided with another VA examination in 
October 2005.  The Veteran complained of low back pain in the 
lumbar region with radiation to the bilateral lower 
extremities, which had begun in 1982.  No diagnosis was 
provided with regards to any bilateral hip, bilateral knee, 
and bilateral ankle conditions.  

The same day and with the same examiner, the Veteran was 
provided with a VA joints examination.  The Veteran 
complained of multiple lower extremity joint pains since the 
1990's, including the bilateral hips, knees, and ankles.  She 
endorsed experiencing intermittent pain, stiffness, swelling, 
and giving way of the hip, knee, and ankle joints.  X-rays of 
the bilateral hips, bilateral knees, and bilateral ankles 
were all reported to be within normal limits.  After a 
physical examination, the examiner noted no joint pathology.  
The examiner opined that the lower extremities pains are due 
to spinal radiculopathy.  An addendum indicates that without 
a clear history of acute/severe joints disease trauma, 
grossly within normal limits physical examination, and X-rays 
of the bilateral hips, bilateral knees, and bilateral ankles 
that are all within normal limits, a no more precise 
diagnosis can be formed.  The examiner further stated that 
pain is due to radiation from the spine.

The Veteran also submitted a treatment record from a private 
physician dated in March 2006.  The Veteran had complaints of 
hip, knee, and chronic low back pain.  She said that she had 
experienced bilateral hip pain since 1991, but it was more on 
the right side at that time.  The Veteran said that she will 
feel pain in the entire right leg that shoots to the knee but 
never beyond the knee and she will often feel the pain in her 
back at the same time she has right leg pain.  She also said 
that her knees give out on her.  After a physical examination 
of the back, hips, and knees, the examiner's assessment was 
of chronic low back, hip, and right knee pain, which the 
examiner stated were all connected due to sacroiliac joint 
dysfunctions.

The Veteran was provided with another VA examination in June 
2006.  The Veteran reported a history of low back pain with 
bilateral leg pain since 1982 and 1990 or 1991, respectively.  
She indicated that the etiology of the leg pain is not clear.  
She said that pain radiates from the right lumbosacral area 
to the right hip and left lateral thigh and knee.  The 
Veteran also has intermittent lower extremity weakness. The 
examiner indicated that lumbosacral CT results were noted.  
Upon physical examination, the examiner stated that the 
etiology of the Veteran's low back pain and lower extremity 
pain are not clear, but she appears to have referred lower 
extremity pain and low back pain secondary to a lumbo-sacral 
facet syndrome (moderate) and lumbo-sacral myofascial pain 
(mild).  Further, her last CT failed to reveal a basis for 
lower extremity radiculopathy secondary to root compression 
(i.e. herniated nucleus pulposus/central or foraminal 
stenosis), and given her range of motion, the examiner 
doubted that the Veteran had lumbo-sacral instability.  The 
examiner observed that the Veteran's examination was 
complicated by a suboptimal effort, suggesting secondary 
gain.  The examiner opined that her low back pain is service-
connected, but her lower extremity pain does not appear to 
be.  

The Veteran also submitted private treatment records dated in 
August 2007 which indicate a diagnosis of sciatica.  The 
physician indicated that sciatica affects the strength in the 
Veteran's legs and can cause occasional symptoms of pain in 
the back of her legs.

In July 2008, the Veteran was provided with a peripheral 
nerves examination, during which the claims file was noted.  
The examiner said the Veteran had a history of lumbo-sacral 
injury in 1982, but the pain was non-radiating until 2 years 
prior to that time.  The Veteran has noted right and more 
recently left lower extremity radiation to the bilateral 
toes.  She reported bilateral lower extremity weakness and 
said that she has a history of right ankle swelling on 
occasion.  Upon physical examination, the examiner indicated 
that the Veteran had normal lower extremities joints.  The 
examiner diagnosed mechanical low back pain and possible 
lumbo-sacral herniated nucleus pulposus with bilateral lower 
extremity radiculopathy versus annular tear with bilateral 
lower extremity referral.  Further, the examiner stated that 
the Veteran's ankle, knee, and hip pain are not related to 
her spinal condition.  The examiner said that at that time, 
there was no evidence of joint dysfunction or pathology.  

VA records dating since December 2004 show that the Veteran 
had ongoing complaints with regards to low back pain that 
radiates to the bilateral lower extremities, including the 
hips, knees, and ankles.  She also reported experiencing 
numbness and weakness.  VA treatment reports variously 
indicated that the Veteran's symptoms suggested bilateral 
sciatica and lower lumbar radiculopathy.  These records also 
reflect that the Veteran sustained a right ankle sprain in 
December 2006 when she twisted her ankle on a curb.  
Additionally, the Veteran complained of bilateral leg pain, 
especially in the left ankle, after an incident in July 2007 
when she was required to run from the site of a water main 
break.  She was assessed with muscle strain.  

Based upon the evidence of record, the Board finds that 
service connection for bilateral hip, bilateral knee, and 
bilateral ankle conditions is not warranted. 

As noted above, the Veteran's service treatment records 
reflect no complaints concerning these joints.  The post 
service evidence likewise reflects normal x-rays of these 
joints and no disability of these joints has been diagnosed, 
other than an acute right ankle sprain in December 2006 and 
muscle strain of the left ankle in July 2007.  There is no 
opinion suggesting that these post-service ankle injuries are 
in any way related to service; indeed, the 2008 VA examiner 
specifically opined that her ankle, hip, and knee pain are 
not related to her spinal condition and that there is no 
evidence of joint dysfunction or pathology concerning these 
joints. 

In light of the above, the Board finds that the preponderance 
of the evidence is against a finding that the Veteran suffers 
from bilateral hip, bilateral knee, or bilateral ankle 
disabilities that are related to service or service connected 
disability.  

The Board notes that the Veteran's representative conceded in 
the December 2007 notice of disagreement that the Veteran 
does not suffer from a joint problem but instead suffers from 
a neurological problem.  As indicated above, the question of 
whether the Veteran suffers from any neurological disability 
(claimed as sciatica) in the lower extremities is being 
remanded for additional development.  However, to the extent 
the Veteran contends she suffers from joint dysfunction of 
the hips, knees, and ankles due to her service connected back 
condition, as a layperson, she is not qualified to render a 
medical diagnosis or give an opinion as to etiology, as the 
disabilities at issue require medical expertise to diagnose 
and evaluate.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  

In summary, there is no evidence of hip, knee, or ankle 
disabilities in service, and the preponderance of the medical 
evidence fails to indicate that the Veteran suffers from 
bilateral hip, bilateral knee and bilateral ankle 
disabilities as that are related to her service connected 
back condition.  Accordingly, the claims for service 
connection for these disabilities are denied.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a bilateral hip 
condition is denied. 

Entitlement to service connection for a bilateral knee 
condition is denied.

Entitlement to service connection for a bilateral ankle 
condition is denied.


REMAND

As noted in the Introduction, the Veteran has also claimed 
that her leg pain is the result of a neurological problem 
related to her service connected low back condition.  The 
medical evidence of record has suggested that she may have 
sciatica or radiculopathy.  However, it does not appear that 
nerve conduction studies have been accomplished, nor is the 
evidence sufficient to determine whether any neurological 
complaints associated with her service connected low back 
condition could be separately ratable from her service 
connected degenerative disc disease at L5-S1.  Thus, a VA 
examination is needed.

Ongoing medical records should be requested.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

In addition, the Veteran should be afforded a neurological 
examination to determine the nature and extent of her claimed 
sciatica/radiculopathy, to include objective testing.

Accordingly, the issue is REMANDED for the following action:

1.  Obtain relevant treatment records 
from the New York VA Healthcare System 
dating since December 2009.

2.  The Veteran should be afforded a VA 
neurology examination by a physician.  
The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted, including nerve conduction 
studies or other objective tests to 
determine whether the Veteran suffers 
from neurological disability in her lower 
extremities.  If the examiner determines 
that such tests are unnecessary, the 
examiner should provide an explanation as 
to why such tests are unnecessary to 
provide the requested opinions.

Following a thorough neurological 
examination of the lower extremities, the 
examiner should provide the diagnosis for 
any neurological disability found in 
either lower extremity.  The examiner 
should indicate whether any diagnosed 
neurological disability in the lower 
extremity is related to the Veteran's 
service connected degenerative disc 
disease of the lumbosacral spine at L5-S1 
levels.  A rationale for the conclusions 
reached should be provided.

3.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


 

____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


